Dissenting Opinion by
Judge Crumlish, Jr. :
I dissent. I believe that the language of Section 4-474 supports appellee’s contention that it is entitled to have its license remain in escrow until October 31, 1970. As noted by the majority, this Section became effective September 18, 1968 at a time when this license already was being held in escrow for appellee’s benefit by virtue of prior law. I believe that the provisions of Section 4-474 are not applicable to the previous renewal *118which, had been granted and which was scheduled to run until October 31, 1968. When appellee renewed its license for the year to end October 31, 1969 it was for the first time that the provisions of Section 4-474 applied to it. Renewal of the license for the year ending October 31,1970 was the “additional year” permitted by that Section.
Moreover, the official action taken here by the Liquor Control Board was the reneioal of appellee’s license until October 31, 1970 even though the license was being held in escrow. Appellee was entitled to rely upon that official action. Only administrative chaos will result if the Board establishes and follows certain official policy and subsequently institutes proceedings inconsistent with it. Such inconsistent official conduct is especially unfair in the instant case in view of the fact that the record does not disclose that appellee ever knew that its prior approval was subject to a revocation of the Board’s prior commitment. Appellee first knew of the jeopardy of its license when the citation issued September 21, 1970. Although the period of time between the citation and the effective revocation was not extensive, it would have allowed sufficient time for appellee to submit an application for transfer of its license. This alternative was, for all practical purposes, foreclosed.
I would affirm the lower court.